Title: To James Madison from William Clark, 22 January 1816
From: Clark, William
To: Madison, James


                    
                        
                            Missouri TerritorySt. Louis
                            January 22nd. 1816
                        
                        
                            Sir
                        
                    
                    By the request of the Legislative Council and house of Representatives of this Territory—I have the honor to enclose you their Resolutions, “Conserning the Indian Lands Claimed in the County of St. Gennevieve and Cape Gerredou.”
                    From the partial reference to the Recorder Books at this place, it would appear that the Showonees and Delawars, by virtue of a permission from the Baron Carondelet (govr. General) dated at New-orleans the 4th. of January 1793, are autherised to Settle on any of the vacant Lands on right bank of the River Mississippi, between the Rivers Missouri & Arkansaw. Conditioned that as Soon as they Should abandon their Settlements the lands they had taken possession of pursuant to the Said promission, Should be considered vacant. I am not informed the further proceedings as respects their Claim or permission to Settle. I have the Honor to be with the highest respect Your Mo Obdt Sert
                    
                        
                            Wm. Clark
                        
                    
                